Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 18, 2018

                                     No. 04-18-00277-CV

                                 Susan Rebecca CAMMACK,
                                          Appellant

                                                v.

  BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                 Appellees

                  From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 17695B
                          Honorable Susan Harris, Judge Presiding


                                        ORDER
       Appellant has filed a conditional motion to withdraw this appeal pending the trial
  court’s September 13, 2018 hearing on a motion to vacate the appealed judgment in this
  case. We take no action on the appellant’s conditional motion at this time. Instead, we
  ORDER appellant to file a response to this order by September 28, 2018 that (1) notifies
  this court of the result of the September 13, 2018, hearing, including any ruling of the trial
  court, and (2) states whether appellant desires to pursue this appeal. If appellant does not
  timely respond to this order, this appeal may be dismissed. See TEX. R. APP. P. 42.1(a)(1),
  42.3(c).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court